Citation Nr: 1411301	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-09 036	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for thoracolumbar strain with anterior wedging at T12.

2.  Entitlement to service connection for disability manifested by shoulder pain.

3.  Entitlement to service connection for disability manifested by knee pain.

4.  Entitlement to service connection for disability manifested by leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Bridgid D.Cleary


REMAND

The Veteran served on active duty from October 1998 to October 2002.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2012.  

VA treatment records are considered part of the record on appeal because they are in the Board's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent VA treatment record in the claims file is from April 2, 2012, several months prior to the September 2012 hearing.  

At his hearing, the Veteran reported back disability symptoms more severe than recorded in a July 2011 VA examination.  Specifically, he argued that he suffers from frequent flare-ups of back pain that decrease his range of motion, but at the time of his examination he had been undergoing physical therapy and was experiencing less than normal pain and an increase in flexibility.  The Veteran reported that he was experiencing a flare-up at the time of his hearing and was encouraged to seek medical treatment, if possible.  It is unclear if the Veteran has sought treatment during a flare-up or not.  Additionally, the Veteran testified that he received his regular care from VA as he did not have health insurance.  As the Board must consider the current severity of the Veteran's back disability and the Veteran's testimony suggested that he intended to seek additional VA treatment after the hearing, a request for VA medical records should be made to ensure that all pertinent evidence is reviewed.

As any records obtained may also contain treatment and diagnoses for the Veteran's other claimed conditions.  As such, these claims are likewise remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment since April 2012.  The Veteran's assistance in identifying all locations of treatment should be sought.  Should putative records not be obtained, the Veteran should be informed and given the opportunity to obtain them himself.

2.  After undertaking any additional development deemed appropriate, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

